— Appeal from an order of a Special Term, County Court, Saratoga County. In view of the reversal of the order granting summary judgment to defendant in the comparison appeal decided herewith {ante, p. 571), this appeal becomes moot, since the County Court in granting summary judgment noted that the action in City Court would have been removed and consolidated with the County Court action had summary judgment been denied. Appeal dismissed, without costs. Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ., concur.